DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 17/611,459 application filed April 12, 2022, which is is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 4-10 are pending and have been fully considered.

Claim Interpretation
Applicant is reminded that “[u]nder a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification” [In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322].  In the instant case an organic liquid solvent with a low boiling point and a weak polarity or no polarity has been interpreted as “a mixture of any one or more of a hydrocarbon solvent, an aldehyde solvent, a ketone solvent, and an ether solvent. The hydrocarbon solvent is one of propane, butane, and butadiene. The aldehyde solvent is any one of formaldehyde and acetaldehyde. The ketone solvent is, for example, cyclopropenone. The ether solvent is a mixture of any one or more of diethyl ether, methoxyethane, and dimethyl ether. More preferably, the organic solvent is a mixture of any one or more of butane, butadiene, formaldehyde, dimethyl ether, and methoxyethane” [see last paragraph on page 4 of the instant specification].  Note that the prior art indicates that weak polarity may be expressed as having a dipole moment less than 2e10-30 C m as evidenced by Zhang et al (CN 102234566) [see, e.g., claim 7], which is equivalent to about 0.6 debye.  Formaldehyde appears to have a dipole moment of about 2.3 debye and acetaldehyde has a dipole moment of about 2.7 debye.  The MPEP clearly discloses “[t]he claim is not indefinite if the specification provides examples or teachings that can be used to measure a degree even without a precise numerical measurement (e.g., a figure that provides a standard for measuring the meaning of the term of degree). See, e.g., Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1371-72, 112 USPQ2d 1188, 1193.  The instant specification, with the teaching of “one or more of butane, butadiene, formaldehyde, dimethyl ether, and methoxyethane,” clearly provides examples/teachings that can be used to measure the degree of weak polarity.  In keeping with a broadest, reasonable interpretation of the claims, a weak polarity has been interpreted as having a dipole moment less than about 2.7 debye.  Additionally, the instant specification discloses that a low boiling point is one that is below 25o C [see page 4 of the instant specification].

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Please amend the last line of claim 5 as follows:
“step (A), the full contact requires stirring at a rotational speed [[of 0-1000]] less than or equal to 1000 rpm.”

Please amend line 3 of claim 9 as follows:
“method according to claim 1, comprising an [[extraction reactor]] extractor, a gas-liquid separator, a…”

Please amend lines 3-4 of claim 10 as follows:
“wherein a stirring device is disposed in the [[extraction reactor]] extractor, and a filtering device is disposed at an outlet of the [[extraction reactor]] extractor.”

The following is an examiner’s statement of reasons for allowance: The prior art does not appear to anticipate or render obvious step (D) in conjunction with the other limitations of instant claim 1 or the oil-water separator in the order recited in instant claim 9.  One of the nearest prior art references appears to be Bulbuc et al (US 2016/0348010 A1) as evidenced by Jamaluddin et al in Heavy Oil Exploitation (2018, PennWell, 307 pp.).  Bulbuc et al discloses “process for cleaning bitumen froth produced from an oil sands extraction process involves mixing a sufficient amount of paraffinic solvent with the bitumen froth; subjecting the resulting mixture to centrifugal separation in a centrifuge to yield a diluted bitumen product, a water byproduct stream, and a solids byproduct stream; and processing the diluted bitumen product to yield dry fungible bitumen product having a total water/solids content less than about 0.5 wt %, and a recyclable paraffinic diluent stream” [abstract].  Note that bitumen froth “may contain about 60 wt % bitumen, about 30 wt % water and about 10 wt % solid mineral material” [paragraph 0002] and, therefore, may correspond to the solid substance of claim 1(A).  Further note that “[t]he paraffinic solvent may be a C4 to C20 paraffinic hydrocarbon solvent or any combination of iso and normal components thereof” [paragraph 0042].  N-butane has a normal boiling point between -1 and 1o C while isobutane has a normal boiling point of about -11.7o C.  Additionally,  the instant specification discloses “the organic solvent with a low boiling point and a weak polarity or no polarity is gaseous at room temperature and atmospheric pressure or has a boiling point below 25°C. Preferably, the organic solvent is a mixture of any one or more of a hydrocarbon solvent…The hydrocarbon solvent is one of propane, butane…”  The solids byproduct stream corresponds to the deoiled solid and the diluted bitumen product corresponds to the solvent-oil-water mixture since Bulbuc et al discloses “the diluted bitumen product 26…contains bitumen, diluent (i.e., paraffinic solvent—Examiner’s insertion), and trace amounts of residual water and solids” [paragraph 0047], where bitumen corresponds to the recited oil.  However, the water-byproduct stream may also correspond to the solvent-oil-water mixture since Bulbuc et al discloses “[t]he water by-product stream 28 comprises water, and residual hydrocarbon, diluent” [paragraph 0049], where the residual hydrocarbon corresponds to the recited oil.  In more detail, Bulbuc et al discloses “[i]n the process of the invention shown in FIG. 1, raw froth 10 is used as the feed…The raw froth 10, as received, typically comprises about 60% bitumen, about 30% water and about 10% solids, and thus, needs to be further cleaned prior to upgrading. The raw froth 10 is pumped via froth pump 12 into line 14…A diluent 16 is introduced via pump 18 into the in-line flow of raw froth 10.…In one embodiment, the diluent 16 is a paraffinic solvent. As used herein, the term “paraffinic solvent” (also known as aliphatic) means solvents containing normal paraffins, isoparaffins and blends thereof in amounts greater than 50 wt %...The paraffinic solvent may be a C4 to C20 paraffinic hydrocarbon solvent or any combination of iso and normal components thereof. In one embodiment, the ratio of paraffinic solvent to raw froth (by wt %) ranges from about 0.5 to about 4.5…The mixture of raw froth 10, diluent 16, and/or asphaltenes 20 may then bypass or optionally, pass through a contactor 24 before being subjected to centrifugal separation. Mixing is conducted for a sufficient duration in order to allow the raw froth 10, diluent 16, and/or asphaltenes 20 to combine properly. Mixer settlers or columns are commonplace in the art and are exemplified by apparatuses including, but not limited to, stirred liquid-liquid extraction columns such as, for example, rotating disc contactors and the like. In one embodiment, the rotating disc contactor 24 is a mechanically agitated column which separates components of a mixture by adding to the mixture a suitable liquid solvent which dissolves or dilutes one or more components of the mixture, thereby facilitating their separation.  The mixture of raw froth 10, diluent 16, and/or asphaltenes 20 is subjected to centrifugal separation to yield a product stream comprising a diluted bitumen product 26 in line 36; and two by-product streams, one comprising a separate water by-product stream contaminated with trace diluent and hydrocarbon 28 in line 58; and the other comprising a solids by-product stream 30 (sands, clays, asphaltenes) in line 80. In one embodiment, centrifugal separation is conducted using a three-phrase decanter centrifuge 32” [paragraphs 0041-0042 & 0044-0045].  The centrifugal separation corresponds to the solid-liquid separation of claim 1(B).  The water by-product stream contaminated with trace diluent and hydrocarbon 28 is subsequently passed to a “a high speed disc stack centrifuge 60” [paragraph 0049], wherein “the disc stack centrifuge 60 separates bitumen from water and solids using extremely high centrifugal forces. When the heavy phase (i.e., water and solids) is subjected to such forces, the water and solids are forced outwards against the periphery of the rotating centrifuge bowl, while the lighter phases (i.e., hydrocarbon) forms concentric inner layers within the bowl. Plates (i.e., the disc stack) provide additional surface settling area, which contributes to speeding up separation. The bitumen and diluent 64 is transferred from the disc stack centrifuge 60 to the DRU (diluent recovery unit—Examiner’s insertion) 34” [paragraph 00050].  
Bulbuc et al does not appear to explicitly disclose the type of separator that the diluent recovery unit is.  However, it is well known in the art that diluent recovery units “based on distillation are used to remove the diluent from the heavy oil as well as remove any remaining gas and volatile components from the heavy oil. The diluent is returned in a separate pipeline back to the point of dilution…while the gas is sent for further treatment” [1st paragraph on page 234].  Note that Bulbuc et al discloses the removal of diluent from the DRU via line 40 [paragraph 0047] and returned to the point of dilution, while LGO is recovered via line 54 and sent for further treatment, particularly hydroprocessing [see Figure 1 and paragraph 0048].  Therefore, distillation would have been an obvious DRU to one of ordinary skill in the art.  However, there is no oil-water separation taught downstream of the DRU.  While water is necessarily present in the DRU (recall, Bulbuc et al teaches “diluted bitumen product 26…contains bitumen, diluent, and trace amounts of residual water…”), it is not necessary that said water is present with either the recovered diluent in line 40 or LGO in line 54.  In other words, it is not necessary that said water is present in an oil/water mixture.  Indeed, water could be separated as a separate stream of the DRU if the DRU is a distillation column given the broad boiling point ranges of the multicomponent mixture of butane (say, 1o C), water (100o C), and LGO (260-315o C).  Suppose, however, that water was present with the diluent (butane).  In such a case, no separation of the water from the diluent is necessary prior to the cleaning or extraction process.  Last, since the presence of water in the LGO stream would not be desirable, it would have been obvious to one of ordinary skill to operate the DRU in such a manner so as to prevent its inclusion.  
Note that the China National Intellectual Property Administration cited Wan et al (CN 105771310) as relevant prior art.  However, as noted therein, Wan et al fails to teach the oil-water separation, and no explanation is provided for why said separation would be added to the teaching of Wan et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772    
July 27, 2022